Citation Nr: 0410710	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  98-07 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for hepatitis, variously 
diagnosed as hepatitis B and hepatitis C.


REPRESENTATION

Appellant represented by:	Bruce W. Ebert, Attorney at Law


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel








INTRODUCTION

The veteran-appellant served on active duty from August 1973 to 
July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 1994 rating decision of the Department of 
Veterans Affairs (VA), Oakland, California, Regional Office (RO).  
The RO determined that new and material evidence had not been 
submitted to reopen a previously denied claim of entitlement to 
service connection for hepatitis, variously diagnosed as hepatitis 
B and hepatitis C.  The veteran's claim was subsequently 
transferred to the Reno, Nevada, RO.  

When the veteran's claim was last before the Board in April 2003, 
it was determined that the requisite new and material evidence had 
been received to reopen the previously denied claim of entitlement 
to service connection for hepatitis, variously diagnosed as 
hepatitis B and hepatitis C.  In light of that decision, the Board 
has determined that additional development is necessary prior to 
the disposition of the veteran's claim.  

In April 2003, the Board also referred several issues to the RO 
for initial consideration and appropriate adjudicative action.  
These issues included entitlement to service connection for 
hypertension; whether new and material evidence has been received 
to reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
schizophrenia; and entitlement to a total compensation rating 
based on individual unemployability.  There is no indication that 
these issues have since been addressed, and as such, they are 
again referred to the RO for appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

As noted above, the issue previously before the Board was whether 
the veteran's claim of entitlement to service connection for 
hepatitis could be reopened on the basis of the receipt of new and 
material evidence.  Given that the veteran's claim has been 
reopened and the issue has thus been modified, the Board observes 
that additional due process requirements may be applicable as they 
pertain to the enactment of the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

It is noted that the CAVC has held that section 5103(a), as 
amended by the Veterans Claims Assistance Act of 2000 (VCAA) and § 
3.159(b), as recently amended, require VA to inform a claimant of 
which evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 202); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  

In that regard, it is noted that the veteran has reported 
considerable treatment for hepatitis before, during and after 
service.  In doing so, he and his attorney have specified several 
medical care providers, and dates of treatment.  It is incumbent 
upon VA to make all reasonable efforts to obtain the specific 
records identified by the veteran.  


Finally, it is noted that in a letter dated in November 1995, Dr. 
DP indicated that the veteran had chronic hepatitis B, and based 
on his extensive research of the veteran's records, he concluded 
that "this disease process dates to the time of his military 
service."

Further, recent VA medical records dated in July 2000, indicate 
that the veteran reported that hepatitis B was originally 
diagnosed, but that the diagnosis of his disorder was changed to 
hepatitis C when the test for hepatitis C became available.  It 
was reported that the veteran had the hepatitis C virus and that 
he had had chronic hepatitis C for about twenty-five years.  The 
diagnosis was chronic hepatitis C infection.

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is competent 
medical evidence of a current disability and evidence that the 
disability may be associated with the claimant's active duty, but 
the record does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  The necessity for an 
appropriate examination is shown for the proper assessment of the 
veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Accordingly, 
this case is REMANDED for the following:

1.  The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied with respect to the 
claim of entitlement to service connection for hepatitis, in 
accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 
Veterans Benefits Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise the appellant of the 
evidence and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC must ask the veteran to identify all VA and non-VA 
health care providers who have treated him for hepatitis, 
gastrointestinal symptomatology, psychiatric symptomatology and 
substance abuse from July 1975 to the present, to include the 
identities of all health care providers who performed liver 
function tests, liver biopsies and liver scans.  Obtain records 
from each health care provider the veteran identifies and 
associate them with the claims file.

4.  The VBA AMC must ask the veteran to identify all non-VA health 
care providers who have treated him for hepatitis from 1964 to 
1973.  Obtain records from each health care provider the veteran 
identifies and associate them with the claims file.

5.  The veteran had active duty in the United States Air Force 
from August 1973 to July 1975.  The VBA AMC must contact the 
National Personnel Records Center (NPRC), or any other appropriate 
agency, and obtain the following service records:  any additional 
service medical records.  

If no additional service medical records can be found (for 
example, because all service medical records were already sent to 
VA in 1975), or if they have been destroyed, ask for specific 
confirmation of that fact.

6.  The veteran may have received in-patient hospital treatment in 
service for hypertension and/or cardiac symptomatology during the 
period of August to November 1973 at Wilford Hall USAF Medical 
Center at Lackland Air Force Base.  The VBA AMC must contact the 
veteran and ask him whether he was in fact hospitalized for 
hypertension and/or cardiac symptomatology during the period of 
August to November 1973 at Wilford Hall USAF Medical Center at 
Lackland Air Force Base, and if so, to provide as much information 
as possible about the specific dates of treatment.

When the veteran responds and if he indicates that he was 
hospitalized at that facility, the VBA AMC must furnish this 
information in contacting the National Personnel Records Center 
(NPRC), or any other appropriate agency, to request all available 
clinical records concerning the period(s) of in-patient care 
identified.  If no such records can be found, or if they have been 
destroyed, ask for specific confirmation of that fact.

7.  The veteran received in-patient treatment in service for flu 
syndrome from March 2, 1974, to March 3, 1974, at USAF clinic at 
McClellan Air Force Base, California.  

The VBA AMC must contact the National Personnel Records Center 
(NPRC), or any other appropriate agency, and request all available 
clinical records of this treatment.  If no such records can be 
found, or if they have been destroyed, ask for specific 
confirmation of that fact.

8.  The veteran received in-patient treatment in service for 
alcohol and Tranxene mixture from February 27, 1975, to February 
28, 1975, at USAF clinic at McClellan Air Force Base, California.  
VBA AMC must contact the National Personnel Records Center (NPRC), 
or any other appropriate agency, and request all available 
clinical records of this treatment.  If no such records can be 
found, or if they have been destroyed, ask for specific 
confirmation of that fact.

9.  The veteran received substance abuse treatment in service 
during the period of May 1974 to July 1975 at the Drug/Alcohol 
Abuse Rehabilitation Program at McClellan Air Force Base, 
California.  VBA AMC must contact the National Personnel Records 
Center (NPRC), or any other appropriate agency, and request all 
available records of this treatment.  If no such records can be 
found, or if they have been destroyed, ask for specific 
confirmation of that fact.

10.  The veteran may have received psychiatric treatment in 
service during the period of May 1974 to July 1975 at the Mental 
Health Clinic at the McClellan Air Force Base, California, and he 
was evaluated on May 19, 1975, at that facility.  


VBA AMC must contact the National Personnel Records Center (NPRC), 
or any other appropriate agency, and request all available records 
of this treatment and the May 19, 1975, evaluation.  If no such 
records can be found, or if they have been destroyed, ask for 
specific confirmation of that fact.

11.  VBA AMC must obtain any temporary claims files at the VA ROs 
in Reno, Nevada, and Oakland, California.  If there is not a 
temporary claims file at either VA RO, obtain specific 
confirmation of that fact.

12.  VBA AMC must obtain the veteran's medical records from the VA 
Medical Center in San Francisco, California, for any treatment for 
any disability during the period of July 1975 to the present.  
Please obtain following type(s) of records: Notes, Discharge 
Summaries, Consults, Lab Findings, Imaging (X-Ray, MRI, CT scan), 
Procedures, and Problem List Confirmed Diagnoses.  Inform that 
medical facility that the veteran was eligible for medications 
through that facility in December 1976, and if necessary, they 
should search for any records, regarding any treatment from July 
1975 to the present, in storage at their facility or the 
applicable Federal Records Center.


13.  VBA AMC must obtain the veteran's medical records from the VA 
Medical Center in Martinez, California, for any treatment for any 
disability, including substance abuse treatment, during the period 
of July 1975 to the present.  

Please obtain following type(s) of records: Notes, Discharge 
Summaries, Consults, Lab Findings, Imaging (X-Ray, MRI, CT scan), 
Procedures, and Problem List Confirmed Diagnoses.  

Inform that medical facility that the veteran was hospitalized at 
that facility from November 3, 1975, to November 13, 1975, for 
tranquilizer and Phenobarbital addiction and hypertension; that we 
need the in-patient notes from that hospitalization; and if 
necessary, they should search for any records, regarding any 
treatment from July 1975 to the present, in storage at their 
facility or the applicable Federal Records Center.

14.  VBA AMC must obtain the veteran's medical records from the VA 
Medical Center in Menlo Park, California, for any treatment for 
any disability, including substance abuse treatment, during the 
period of July 1975 to the present.  Please obtain following 
type(s) of records: Notes, Discharge Summaries, Consults, Lab 
Findings, Imaging (X-Ray, MRI, CT scan), Procedures, and Problem 
List Confirmed Diagnoses.  

Inform that medical facility that the veteran was hospitalized at 
that facility from November 13, 1979, to November 21, 1979, and 
was purportedly treated there prior to November 1978 for abuse of 
heroin; that we need the discharge summaries and in-patient notes 
from the November 1979 hospitalization and any other 
hospitalizations; and if necessary, they should search for any 
records, regarding any treatment from July 1975 to the present, in 
storage at their facility or the applicable Federal Records 
Center.

15.  VBA AMC must obtain the veteran's medical records from the VA 
Medical Center in Sacramento, California, for any treatment for 
any disability, including substance abuse treatment, during the 
period of July 1975 to the present.  Please obtain following 
type(s) of records: Notes, Discharge Summaries, Consults, Lab 
Findings, Imaging (X-Ray, MRI, CT scan), Procedures, and Problem 
List Confirmed Diagnoses.  

Inform that medical facility that while they have already provided 
records dated in March 1998 in response to a previous request, the 
veteran was treated at the outpatient clinic at that facility in 
1979; and that if necessary, they should search for any records, 
regarding any treatment from July 1975 to the present, in storage 
at their facility or the applicable Federal Records Center.

16.  VBA AMC must obtain the veteran's medical records from the VA 
Medical Center in Reno, Nevada, for any treatment for any 
disability, including substance abuse treatment, during the period 
of July 1975 to the present.  Please obtain following type(s) of 
records: Notes, Discharge Summaries, Consults, Lab Findings, 
Imaging (X-Ray, MRI, CT scan), Procedures, and Problem List 
Confirmed Diagnoses.  Inform that medical facility that if 
necessary, they should search for any records, regarding any 
treatment from July 1975 to the present, in storage at their 
facility or the applicable Federal Records Center.

17.  The record indicates that the veteran was treated during the 
1960s for hepatitis, which was apparently initially diagnosed as 
duck refuge botulism, by Ronald Smith, M.D., who practiced 
medicine in Fresno, California.  VBA AMC must ask the veteran to 
provide the address of the depository of his records regarding 
treatment by Dr. Smith and make arrangements to obtain all 
records.

18.  The record indicates that the veteran was treated for 
hepatitis by Daniel Peterson, M.D., whose last known address is 
865 Tahoe Blvd, Incline Village, NV 98450, during the period from 
1981 to the present.  VBA AMC must make arrangements to obtain all 
records, including the results of all liver function tests, liver 
biopsies, and liver scans, and any records he has in his 
possession regarding treatment of hepatitis by Dr. Peterson.

19.  The record indicates that the veteran was treated for 
hypertension by Lawrence Winn, M.D., whose last known address is 
3051 Fulton Avenue, Sacramento, CA (zip code unknown), beginning 
in 1973.  VBA AMC must ask the veteran to provide the address of 
the depository of his records regarding treatment by Dr. Winn and 
make arrangements to obtain all records.
20.  The record indicates that the veteran was treated by Carroll 
Cederburg, M.D., whose last known address is The Medical Clinic of 
Sacramento, 2615 Eye Street, Sacramento, CA 95816, from December 
1975 to January 1977.  VBA AMC must ask the veteran to provide the 
address of the depository of his records regarding treatment by 
Dr. Cederburg and make arrangements to obtain all records.

21.  The record indicates that the veteran was treated for 
psychiatric symptomatology by Kenn Johnson, M.D., whose last known 
address is 2534 Northrop Avenue, Sacramento, CA 95825, beginning 
in March 1976.  VBA AMC must ask the veteran to provide the 
address of the depository of his records regarding treatment by 
Dr. Johnson and make arrangements to obtain all records.

22.  The record indicates that the veteran was treated by William 
Brodie, who practiced his profession in Tahoe City, California, in 
October 1980, if not earlier.  VBA AMC must ask the veteran to 
provide the address of the depository of his records regarding 
treatment by William Brodie and make arrangements to obtain all 
records.


23.  The record indicates that the veteran was treated by W. 
Douglas Brodie, M.D., whose last known address is Sierra Medical 
Management, P.O. Drawer BL, Incline Village, NV, 89450-0092, 
during the period of 1992 to 1993 and possibly during earlier and 
later periods of time.  VBA AMC must ask the veteran to provide 
the address of the depository of his records regarding treatment 
by Dr. W. Douglas Brodie and make arrangements to obtain all 
records.

24.  The record indicates that the veteran was treated by Stephen 
L. Perry, M.D., whose address is unknown, during the period of 
1992 to 1995 and possibly during earlier and later periods of 
time.  VBA AMC must ask the veteran to provide the address of the 
depository of his records regarding treatment by Dr. Perry and 
make arrangements to obtain all records.

25.  The record indicates that the veteran underwent a liver 
biopsy at the Lakeside Community Hospital, last known mailing 
address is P.O. Box 8160, Incline Village, NV 89450, in September 
1981.  VBA AMC must ask the veteran to provide the current address 
of the depository of his records regarding treatment at Lakeside 
Community Hospital and make arrangements to obtain the results of 
the liver biopsy.


26.  The record indicates that the veteran apparently underwent a 
liver biopsy at the American River Hospital, address unknown, in 
1983.  VBA AMC must ask the veteran to provide the current address 
of the depository of his records regarding treatment at American 
River Hospital and make arrangements to obtain the results of the 
liver biopsy.

27.  The record indicates that the veteran was hospitalized at 
Sutter Community Hospitals, located in Sacramento, California, 
since July 1975, for psychiatric symptomatology.  VBA AMC must ask 
the veteran to provide the current address of the depository of 
his records regarding treatment at Sutter Community Hospitals and 
make arrangements to obtain all records.

28.  The record indicates that the veteran was hospitalized at 
Truckee Meadows Hospital, location unknown, apparently in March 
1982 for psychiatric symptomatology.  VBA AMC must ask the veteran 
to provide the current address of the depository of his records 
regarding treatment at Truckee Meadows Hospital and make 
arrangements to obtain all records for treatment in all of 1982.
29.  The record indicates that the veteran was hospitalized at 
Washoe Medical Center, location unknown, in 1988 for psychiatric 
symptomatology.  VBA AMC must ask the veteran to provide the 
current address of the depository of his records regarding 
treatment at Washoe Medical Center and make arrangements to obtain 
all records.

30.  The record indicates that the veteran was treated at Placer 
County Mental Health, last known address of headquarters was 11512 
B Avenue, Auburn, CA 95603, for psychiatric symptomatology 
starting in July 1985 and at least through 1995.  VBA AMC must ask 
the veteran to provide the current address of the depository of 
his records regarding treatment at Placer County Mental Health and 
make arrangements to obtain all records for treatment from July 
1985 to the present.

31.  The record indicates that the veteran was treated at Heritage 
Oak Healing Arts Center, located at 11990 Heritage Oak Place, 
Auburn, CA (zip code unknown) in 1998 and 1999.  VBA AMC must ask 
the veteran to provide the current address of the depository of 
his records regarding treatment at Heritage Oak Healing Arts 
Center and make arrangements to obtain all records.

32.  The record indicates that the veteran was treated at Charter 
Behavioral Health System of Northern California, located at 101 
Cirby Hills Drive, Roseville, CA (zip code unknown) during the 
period from 1989 to 1996, to include hospitalizations from October 
to November 1994 and from January to February 1995.  VBA AMC must 
ask the veteran to provide the current address of the depository 
of his records regarding treatment at Charter Behavioral Health 
System of Northern California and make arrangements to obtain all 
records, including all records pertaining to hospitalizations.

33.  VBA AMC must advise the veteran that the deposition of Dr. 
Ronald Smith in conjunction with a medical malpractice claim, 
which was reportedly sent to VA in October 1980, is not of record.  
Advise him that he may submit another copy of that deposition.

34.  VBA AMC must advise the veteran that he should identify any 
evidence showing that he was exposed to Agent Orange or other 
herbicide agents in service and that he may submit any evidence, 
such as statements, showing that he was exposed to Agent Orange or 
other herbicide agents.  VBA AMC must obtain any identified 
records if the veteran provides sufficient information for a 
request.

35.  After any additional evidence has been obtained and 
associated with the file, VBA AMC must make arrangements with the 
appropriate VA medical facility for the veteran to be afforded the 
following examination:  an examination by a specialist in 
infectious diseases, if available, or otherwise to an appropriate 
specialist, to determine the relationship, if any, between 
hepatitis B, if found, and active service, and the relationship, 
if any, between hepatitis C, if found, and active service.  Send 
the claims folder to the examiner for review.

The claims file and a separate copy of this memo must be sent to 
the examiner prior and pursuant to conduction and completion of 
the examination.  The examiner must annotate the examination 
report that the claims file was in fact made available for review 
in conjunction with the examination.  Any further indicated 
special studies should be conducted.

Provide the examiner with the following instructions:

The examiner should obtain complete history of hepatitis and 
substance abuse from the veteran.  The examiner should provide 
explicit responses to the following with a complete rationale for 
any opinions expressed:

(1) After reviewing the results of all indicated special studies, 
is it as likely as not that the veteran has hepatitis B?

(2) After reviewing the results of all indicated special studies, 
is it as likely as not that the veteran has hepatitis C?

(3) Is it unequivocal that hepatitis B, if found, preexisted 
active service?

(4) Is it unequivocal that hepatitis C, if found, preexisted 
active service?

(5) If hepatitis B unequivocally preexisted active service, is it 
more likely than not that the hepatitis B was due to the use of 
illegal drugs, including heroin?

(6) If hepatitis C unequivocally preexisted active service, is it 
more likely than not that the hepatitis C was due to the use of 
illegal drugs, including heroin?

(7) If hepatitis B unequivocally preexisted active service, is it 
as likely as not that the preexisting hepatitis B permanently 
increased in severity during service beyond the natural 
progression of the disorder or was aggravated therein, including 
through the use of prescription drugs during active service?

(8) If hepatitis C unequivocally preexisted active service, is it 
as likely as not that the preexisting hepatitis C permanently 
increased in severity during service beyond the natural 
progression of the disorder or was aggravated therein, including 
through the use of prescription drugs during active service?

(9) If hepatitis B did not unequivocally preexist active service, 
is it as likely as not that hepatitis B began in active service?

(10) If hepatitis C did not unequivocally preexist active service, 
is it as likely as not that hepatitis C began in active service?

(11) If hepatitis B began in active service, is it more likely 
than not that the veteran got hepatitis B during active service 
through the use of illegal drugs, including heroin?

(12) If hepatitis C began in active service, is it more likely 
than not that the veteran got hepatitis C in active service 
through the use of illegal drugs, including heroin?

36.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  In particular, the VBA AMC should review the requested 
examination report(s) and required medical opinions to ensure that 
they are responsive to and in complete compliance with the 
directives of this remand and if they are not, the VBA AMC should 
implement corrective procedures.  
The Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  

In particular, the VBA AMC should ensure that the new notification 
requirements and development procedures contained in sections 3 
and 4 of the Act (38 U.S.C. §§ 5102, 5103, 5103A and 5107) are 
fully complied with and satisfied.

37.  After undertaking any development deemed essential in 
addition to that specified above, the VBA AMC should readjudicate 
the issue of service connection for hepatitis.  

If the benefit requested on appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a supplemental statement of 
the case.  A reasonable period of time for a response should b 
afforded.  Thereafter, the case should be returned to the Board 
for further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the VBA AMC; however, the veteran is hereby notified 
that failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his claim of 
entitlement to service connection for hepatitis, and may result in 
a denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the CAVC.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



